Citation Nr: 0504271	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  04-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 until September 1979.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDING OF FACT

Unfavorable ankylosis of the veteran's cervical spine is not 
shown.   


CONCLUSION OF LAW

A rating in excess of 30 percent for cervical strain is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.  §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Code 
(Code) 5287 (2002), Code 5237 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A March 2003 VA 
letter (prior to the rating appealed) informed the veteran of 
the type of evidence needed to establish his claim and of his 
and VA's responsibilities in claims development.  The April 
2003 rating decision, an August 2003 statement of the case 
(SOC) and a February 2004 supplemental SOC notified him of 
applicable regulations, of what the evidence showed and why 
his claim was denied.  While the veteran was not advised of 
the change in the criteria for rating disabilities of the 
cervical spine (effective September 26, 2003), he was not 
prejudiced by this omission as none of the evidence of record 
shows the level of disability necessary for an increased 
rating under the new criteria.  Regarding notice content, the 
March 2003 letter informed the veteran of the type of 
evidence necessary to substantiate his claim and that he 
should either submit or identify such evidence.  This was 
equivalent to advising him to submit everything he had 
pertinent to the claim.  There is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA obtained the veteran's 
service medical records, obtained records of VA treatment and 
arranged for a medical examination in March 2003.  The 
veteran has not identified any additional pertinent evidence 
and indicated on his March 2004 Form 9 that he had nothing 
further to submit.  

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

Factual Background

The veteran sustained a cervical strain on active duty for 
training in 1979.  Service connection for cervical strain was 
established by a rating decision in April 1986.  Notably, he 
has lumbar spine disability which is not service connected. 

August 2002 VA cervical spine X-rays showed straightening of 
the normal lordotic curvature, possibly related to muscle 
spasm.  Otherwise, the findings were reported to be within 
normal limits.  The impression was findings compatible with 
muscle spasm.    

Treatment records for 2001-2003 pertain primarily to hospital 
and outpatient treatment for unrelated disabilities.  They 
include a couple of 2001 notations that the veteran heard 
something pop in his neck and later x-ray findings of 
cervical disc protrusion.  No record reports ankylosis of the 
cervical spine.  (There is a record of the veteran being 
involved in an accident in 2002, when he struck his chest on 
the steering wheel.)  The impression on a September 2002 VA 
MRI was minimal central disk protrusion at C3/4.

On March 2003 VA examination there was tenderness in the 
midline throughout the cervical spine and in the left 
paraspinus muscles.  Range of motion of the cervical spine 
was right rotation 60 degrees and left 60 degrees.  Tilt to 
the right was 15 degrees and tilt to the left was 20 degrees.  
Flexion was chin to chest and extension was 45 degrees.  
Spurlings test was negative, but it did produce some neck 
pain complaints.   Upon reviewing the earlier radiological 
tests, the examiner found that the August 2002 cervical spine 
x-rays were normal and the September 2002 cervical spine MRI 
was essentially normal.  The impression was cervical spine 
injury with chronic neck pain.  In recounting his history, 
the veteran reported numbness and tingling in both upper 
extremities, popping of the neck upon movement and difficulty 
holding his head up straight.  He indicated that while he had 
not been working for several months due to lower back pain 
and surgery, he did not have incapacitating episodes due to 
cervical strain.

Results of an April 2003 VA electromyogram were normal with 
no electro-diagnostic evidence of neuropathy or radiculopathy 
in the nerves and muscles tested.  

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The criteria for rating cervical strain and disorders of the 
spine generally were revised effective September 26, 2003.  
38 C.F.R. § 4.71, Codes 5235-5243.  When rating criteria are 
revised during the course of an appeal, the veteran is 
entitled to resolution of the claim under the criteria that 
are more advantageous.  The old criteria may be applied for 
the full period of the appeal.  The revised criteria may only 
be applied from their effective date. VAOPGCPREC 3-00.  While 
the RO did not evaluate the veteran's condition under the new 
criteria, the requirements for a higher rating than the 
current 30 percent have remained unchanged.  Consequently, 
remanding the case for RO consideration of the revised 
criteria would serve no useful purpose.  

The current 30 percent rating (under the previous Code 5290) 
is the maximum provided by this Code, and requires severe 
limitation of cervical spine motion.  To warrant the next 
higher (40 percent) rating, the cervical spine condition 
would have to be manifested by unfavorable ankylosis (Code 
5287), severe intevertebral disc syndrome (Code 5293) or 
vertebral fracture with severe limitation of motion and 
demonstrable deformity of the vertebral body (Code 5285).  No 
such disability is shown.  

Under the September 26, 2003 revision, back disability (to 
include cervical strain) is rated either under the general 
formula for diseases and injuries of the spine or (for 
intevertebral disc syndrome) based on incapacitating 
episodes.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243.  
Since it was specifically noted on the most recent VA 
examination that there were no incapacitating episodes, 
rating on that basis is not warranted.      

Under the general formula a 30 percent rating is assigned 
when forward flexion of the cervical spine is 15 degrees or 
less; or, there is favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71, Code 5237.  A higher (40 percent) 
rating is not assigned unless there is unfavorable ankylosis 
of the entire cervical spine.  As mentioned above, 
unfavorable ankylosis is not been shown, so a 40 percent 
rating under the General Rating Formula is not warranted.    

Functional loss from cervical spine disability warranting a 
rating in excess of 30 percent is not shown.  See 38 C.F.R. 
§§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   
Factors warranting extraschedular consideration, such as 
marked interference with employability or frequent 
hospitalizations due to the cervical spine condition are not 
shown.  Hence, referral for such consideration is not 
indicated.  38 C.F.R. § 3.321.  The preponderance of the 
evidence is against the claim, and it must be denied.   
 

ORDER

A rating in excess of 30 percent for cervical strain is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


